El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
El alegato del apelante no contiene señalamiento de errores. En cambio éste presenta abora una excepción peren-toria a la acusación y alega que ésta no aducía becbos sufi-cientes para imputar un delito público.
El primer fundamento de la excepción es que no se demuestra que el delito fuera cometido con anterioridad a la fecba de la acusación. Ésta fué suscrita y jurada por el fiscal de distrito el 7 de septiembre de 1934. Usando el tiempo pasado del verbo, imputa un delito de falsificación “cometido” en la forma que en ella se describe. Entonces la acusación especifica que con posterioridad a noviembre 7, 1932, Descartes “imitó” y falsificó” ciertas firmas. Esto bastaba para demostrar que el delito se babía cometido “en época anterior a la fecba de la presentación de la acusación.”
Véase el inciso 5 del artículo 82 del Código de Enjuicia-miento Criminal.
El segundo fundamento de la excepción es que se acusa a José Descartes de baber imitado y falsificado la firma de Descartes & Maldonado con la intención de defraudar a la casa comercial de Descartes & Maldonado, y nada bay que revele que Descartes & Maldonado sea persona o entidad distinta al propio acusado, o que sea una corporación o sociedad. Descartes & Maldonado se describe como una “casa comercial”. Si José Descartes bacía negocios como una persona particular bajo la razón social de Descartes & Maldonado o si era un socio o administrador general y como tal estaba autorizado para endosar cheques pagaderos a Descartes & Maldonado, ello era cuestión de defensa. No tenemos ante nos la transcripción de evidencia ni la exposi-ción del caso. En la corte de distrito la acusación no fué *651excepcionada. El defecto de que „aliora se queja el acusado pudo haber sido subsanado por la prueba. No podemos con-venir con el apelante en que la acusación deja de imputar un delito público. Véanse: 26 C. J. 934, see. 75, 77; People v. Thal, 61 Cal. App. 48, 53; People v. Gatewood, 20 Cal 147.

La sentencia 'apelada debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.